           Case 1:20-cv-08796-VEC Document 46 Filed 09/10/21 Page 1 of 1

                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                DATE FILED: 9/10/2021
 -------------------------------------------------------------- X
 ANDREW DELEON,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :        20-CV-8796 (VEC)
                                                                :
                                                                :             ORDER
                                                                :
 THE CITY OF NEW YORK, and POLICE                               :
 OFFICERS FRANK ALIFFI, ANTHONY                                 :
 TERILLI, JACK ANTUNES, ANDREW RUIZ, :
 and TIMOTHY BURKE,                                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on October 21, 2020;

        WHEREAS on May 25, 2021, Plaintiff’s counsel informed the Court that Plaintiff is

presently incarcerated in the Dominican Republic and is unable to have notarized several forms

necessary to the prosecution of this case, including medical releases; and

        WHEREAS Plaintiff’s counsel has represented to the Court that the signature on the

appended form is that of Plaintiff, Andrew DeLeon;

        IT IS HEREBY ORDERED that St. Barnabas Hospital must comply with the appended

release despite the absence of notarization. For purposes of this release only, St. Barnabas

Hospital must treat the release as it would a notarized release.



SO ORDERED.
                                                                  ____________________  ___________
                                                              _________________________________
Date: September 10, 2021                                            VALERIE CAPRONI
                                                                               CAPRON    NI
      New York, NY                                                United States District Judge




                                                   Page 1 of 1
